Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered.
Response to Amendment
Claims 1-2, 9, and 16-17 have been amended.  Claims 17-20 were previously withdrawn.  Claims 1-20 remain pending in the application.
Election/Restrictions
Claims 1-16 are allowable. Claims 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (per the Examiner’s Amendment below). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 9/24/21, is hereby withdrawn and claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sébastien Clark (Reg. No. 56,651) on 8/23/22.

The application has been amended as follows: 


Claim 1, Line 10 - “extendding” has been changed to --extending--.

Claim 2, Line 2, “a plurality of struts” has been changed to --and a plurality of struts--.

17. (Currently amended) A method of supplying the cooling air to [[a]]the mid-turbine frame (MTF) assembly of claim 9 located between [[a]]the high-pressure turbine and [[a]]the low-pressure turbine of [[a]]the gas turbine engine having [[an]]the annular gaspath, the MTF assembly having the inner case and the outer [[cases]]case having therebetween an inner wall and an outer [[walls]]wall defining a core flow path, the method comprising: 
receiving the cooling air within [[a]]the main plenum located radially inward of the outer case; 
circulating the cooling air from the main plenum to [[a]]the rotor cavity of the low-pressure turbine and circulating the cooling air from the main plenum to a cavity disposed around [[a]]the containment ring of the low-pressure turbine; and 
circulating the cooling air from the main plenum to [[a]]the secondary plenum for pressurizing a plurality of first seals located between the outer case and the outer wall and a plurality of second seals located between the inner case and the inner wall, the secondary plenum having [[an]]the outer plenum section located radially outwardly of the annular gaspath.  

18. (currently amended) The method of claim 17, wherein circulating the cooling air from the main plenum to the rotor cavity includes circulating the cooling air through at least a first one of a plurality of structural spokes located between the inner case and the outer [[cases]]case.  

Response to Arguments
Applicant’s arguments, see remarks, filed 8/17/22, with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a first outlet fluidly connected to a secondary plenum between the main plenum and the inner case, the secondary plenum having an outer plenum section located radially outwardly of the annular gaspath, a second outlet configured to be fluidly connected to a rotor cavity of the low-pressure turbine, and a third outlet configured to be fluidly connected to an annular plenum surrounding a containment ring of the low-pressure turbine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-8.
Additionally, the prior art of record does not teach “a first outlet fluidly connected to a secondary plenum between the main plenum and the inner case, the secondary plenum having an outer plenum section located radially outwardly of the annular gaspath, a second outlet fluidly connected to a rotor cavity of the low-pressure turbine, and a third outlet fluidly connected to an annular plenum surrounding a containment ring of the low-pressure turbine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 9-20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/23/22